NUMBER 13-19-00049-CR

                              COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI - EDINBURG

ROBERT ALLEN BOYDEN A/K/A ROBERT ALLEN BOYDEN JR.,Appellant

                                          v.

THE STATE OF TEXAS,                                                         Appellee.



                   On appeal from the 156th District Court
                          of Bee County, Texas.



                                    ORDER
Before Chief Justice Contreras and Justices Benavides and Hinojosa
                         Order Per Curiam

      Appellant, Robert Allen Boyden a/k/a Robert Allen Boyden Jr., has filed a notice

of appeal with this Court from his conviction in trial court cause number B-18-2110-0-

CR-B. The trial court’s certification of the defendant’s right to appeal shows that the

defendant does not have the right to appeal. See TEX. R. APP. P. 25.2(a)(2). The Texas

Rules of Appellate Procedure provide that an appeal must be dismissed if a certification

showing that a defendant has a right of appeal is not made a part of the record. Id. R.


                                           1
25.2(d); see id. R. 37.1, 44.3, 44.4. The purpose of the certification requirement is to

efficiently sort appealable cases from non-appealable cases so that appealable cases

can “move through the system unhindered while eliminating, at an early stage, the time

and expense associated with non-appealable cases.” Greenwell v. Ct. of Apps. for the

Thirteenth Jud. Dist., 159 S.W.3d 645, 649 (Tex. Crim. App. 2005); see Hargesheimer

v. State, 182 S.W.3d 906, 912 (Tex. Crim. App. 2006).

       The Texas Court of Criminal Appeals has held that a trial counsel’s duties do not

end upon sentencing, but rather, include advising a client concerning the right to appeal

and “taking other steps to pursue an appeal.” See Jones v. State, 98 S.W.3d 700, 703

(Tex. Crim. App. 2003).

       Within thirty days of date of this notice, appellant’s lead appellate counsel,

Patrick Overman, is hereby ORDERED to: 1) review the record; 2) determine whether

appellant has a right to appeal; and 3) forward to this Court, by letter, counsel’s findings

as to whether appellant has a right to appeal and/or advise this Court as to the

existence of any amended certification. If appellant’s counsel determines that appellant

has a right to appeal, counsel is further ORDERED to file a motion with this Court within

thirty days of this notice, identifying and explaining substantive reasons why appellant

has a right to appeal. See TEX. R. APP. P. 44.3, 44.4; Dears v. State, 154 S.W.3d 610,

614–15 (Tex. Crim. App. 2005); see also, e.g., Carroll v. State, 119 S.W.3d 838, 841

(Tex. App.—San Antonio 2003, no pet.) (certification form provided in appendix to

appellate rules may be modified to reflect that defendant has right of appeal under

circumstances not addressed by the form). The motion must include an analysis of the

applicable case law, and any factual allegations therein must be true and supported by

the record. See Dears, 154 S.W.3d at 614–15; cf. Woods v. State, 108 S.W.3d 314,

                                             2
316 (Tex. Crim. App. 2003) (construing former appellate rule 25.2(b)(3) and holding that

recitations in the notice of appeal must be true and supported by the record). Copies of

record documents necessary to evaluate the alleged error in the certification affecting

appellant’s right to appeal shall be attached to the motion. See TEX. R. APP. P. 10.1,

10.2.

                                                      PER CURIAM
Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
19th day of February, 2019.




                                           3